Collins, S.
The executors have filed their intermediate account. They request a construction of the will in order to determine whether the entire burden of the estate taxes must be borne by the residuary estate or whether the recipients of property passing outside the will should pay their proportionate shares thereof. Paragraph seventh of the will reads: “ I direct that all Federal and State Estate Taxes shall be paid from my residuary estate only; my intent being that all the specific bequests hereinabove set forth be net to the beneficiaries designated and not be burdened with any Federal or State Estate Taxes. ’ ’
The beneficiary of the proceeds of certain insurance policies on the life of the decedent and also the proceeds of Series E *382bonds in the name of the decedent and payable to her at his death, included in the taxable estate, objects to the demand of the executors that she pay her proportionate share of the taxes claiming that the will contained a direction against apportionment.
The court holds that the provision in the will is not a direction against apportionment in favor of the recipients of benefits outside the will. (Matter of Owen, 193 Misc. 144, and cases cited therein.) It exonerates only the legatees named in the will from payment of any estate taxes. The objections are therefore dismissed.
Submit decree on notice construing the will and settling the account accordingly.